Citation Nr: 0414391	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-16 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1959; he has reported additional service in the Reserve, but 
the extent of that service has not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The veteran filed a notice of 
disagreement in June 2002.  The RO issued a statement of the 
case in August 2002 and received the substantive appeal in 
September 2002.  

In August 2003, the veteran testified during a hearing before 
the undersigned at the RO.  A transcript of the proceeding is 
of record.  During the hearing the veteran submitted 
additional evidence with a waiver of initial RO consideration 
of such evidence.  Additionally, the veteran submitted a 
written withdrawal of a pending appeal for a higher initial 
disability evaluation for his service-connected recurrent 
tinnitus.  Accordingly, the only issue before the Board on 
appeal is that as listed on the title page above.  


FINDINGS OF FACT

1.  The veteran's service medical records are not available 
and are presumed to have been destroyed in a fire at the 
National Personnel Records Center in 1973.  

2.  The veteran has a current diagnosis of degenerative disc 
disease with facet arthritis at L5-S1 and L4-5, that has been 
linked to active duty military service.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for degenerative disc disease with 
facet arthritis at L5-S1 and L4-5, claimed as residuals of a 
low back injury, have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim and that 
the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the December 2001 rating decision and the August 2002 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claim for service connection and the bases for the denial 
of the claim.  Moreover, the Board finds that they have been 
given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters 
of July 2000 and January 2001) and have been afforded 
opportunities to submit such information and evidence.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  

In the present case, in a January 2001 letter, pursuant to 
the VCAA, the RO advised the veteran of the types of evidence 
that he needed to send to VA in order to substantiate the 
claim, as well as the types of evidence VA would assist in 
obtaining.  In addition, the veteran was informed of his 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate his claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, in a July 2001 letter, and prior to 
adjudication of his claim, the RO advised the veteran of the 
evidence that had been received in support of his claim.  

For the above reasons, the Board finds that the above 
referenced notices substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  Initially, the Board notes that in a September 
2001 response from the National Personnel Records Center 
(NPRC) indicated that the veteran's service medical records 
were likely destroyed in a fire in 1973.  

In cases such as this one where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case. O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  In this case, the 
Board finds that the RO has undertaken reasonable efforts to 
locate pertinent records and has advised the veteran of the 
need to submit evidence from other sources to help 
substantiate his claim.  

The veteran has identified various private medical treatment 
providers.  Those records were supplied by the veteran or 
subsequently obtained by the RO.  Additionally, the veteran 
was afforded an opportunity to set forth his contentions 
during a hearing before the undersigned.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Moreover, in light 
of the favorable disposition of the veteran's claim, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran contends that he injured his back in Graffenburg, 
Germany during service in approximately 1958.  In particular, 
he alleged, that he was lifting an oil drum filled with beer 
bottles with a friend while on garbage detail.  The friend 
let go of the oil drum, causing the veteran to fall.  He 
alleged that after the fall, he could not get up and was in 
great pain.  Eventually, he got up and went to a dispensary 
for treatment.  He was told that he had pulled a back muscle.  
He reportedly received pain pills and was put on limited duty 
or bed rest for two weeks.  During the remainder of service, 
the veteran indicated that the back would ache if he 
performed any lifting.  

The veteran indicated that the back was later injured while 
he was serving in the reserves.  After service, the veteran's 
back was sore and stiff.  He testified that he sought 
treatment in the early 1970's and was prescribed muscle 
relaxers.  

The veteran's service medical records are not available for 
review and are presumed to be destroyed in a fire at the 
National Personnel Records Center in 1973.  Attempts by the 
RO to obtain treatment records from Graffenburg, Germany were 
unsuccessful.  

Private treatment records from Drs. Maslin and Mattsson and 
the McKay-Dee Hospital Center are of record.  They reflect 
that Dr. Maslin initially saw the veteran for treatment in 
1971.  An October 1971 treatment note indicates that the 
veteran had a history of chronic, recurrent low back pain.  
He had nerve pain down the leg for one month.  X-rays showed 
no bone or joint abnormalities.  Range of motion was 
excellent.  The impression was likely degenerative disc 
disease in the low lumbar spine.  

Treatment notes in 1973 and 1974 show continued treatment for 
recurrent low back pain.  A March 1980 note indicated that 
the back condition was aggravated since snowmobiling and 
since attempting to pick up an item in his workshop.  The 
physician noted that the back problem was recurrent over many 
years time.  

In May 1982, the impression was probable nerve root 
compression.  In May 1983, the veteran underwent post-op 
chemical injection of the L5-S1 and the L4-5.  

Treatment notes from Dr. Mattson indicate the veteran was 
initially seen for treatment in July 1999.  He reported a 
history of low back pain for many years.  
An August 1999 MRI showed multilevel findings of lumbar 
spondylosis.  There was no focal disc herniation to suggest a 
specific cause of the veteran's symptoms.  

In October 1999, the veteran underwent a laminectomy of L5-
S1, foraminotomies at L4-5 and lumbar fusion.  An osteal 
stimulator was inserted.  The postoperative diagnosis was 
advanced degenerative disc disease at L5-S1 with facet 
arthritis at L4-5, but not severe, but severe facet arthritis 
at L5-S1 with praminal stenosis.  

In May 2000, the veteran underwent a surgical removal of 
osteal stimulator.  

In an August 2000 letter, Dr. Mattsson reported that he 
treated the veteran for advanced degenerative disc disease, 
spurring of the lumbar vertebrae and facet arthritis.  He 
opined that his diagnosis "could be caused by his years in 
service."  

In a second letter from Dr. Mattsson, dated in August 2003, 
he clarified his opinion with respect to the etiology of the 
veteran's low back condition.  The physician indicated that 
he had reviewed the veteran's chart and past history.  He 
opined that the veteran's time spent in the military was 
"definitely related" to the changes he is experiencing at 
this time and caused the need for surgery.  



III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

After a careful review of all of the evidence of record, the 
Board finds that the probative medical evidence reflects that 
the veteran has suffered from a chronic back condition for 
many years.  The first documented evidence in October 1971 
indicated that a chronic back condition was present for many 
years.  The evidence further reflects that the veteran 
currently suffers from a low back disability.  
Moreover, there is evidence of relationship between the 
current low back disability and an injury sustained in 
service.  

With respect to the medical opinions of record, the Board 
notes that Dr. Mattsson's opinion letter issued in August 
2000; that a current back disorder "could be" related to 
service, makes the opinion of the examiner too speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus). 
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative).  As such, Dr. Mattson's August 2000 opinion is of 
limited probative weight.  

However, Dr. Mattsson later clarified his opinion and he now 
opines that the low back condition is definitely related to 
the veteran's military service.  Such opinion constitutes the 
only probative medical evidence with respect to the etiology 
of the veteran's current low back disability.  When are after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102; see 
also 38 U.S.C.A. § 5107(b).  In view of the foregoing, and 
affording the veteran the benefit of the doubt, the Board 
concludes that the criteria for establishing service 
connection are met.  As such, service connection for 
residuals of a low back injury, diagnosed as degenerative 
disc disease with facet arthritis at L5-S1 and L4-5, is 
warranted.  


ORDER

Service connection for degenerative disc disease with facet 
arthritis at L5-S1 and L4-5, claimed as residuals of a low 
back injury, is granted.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



